        Case 3:20-cv-01562-SI   Document 33        Filed 01/19/21   Page 1 of 63




POMERANTZ LLP
Tamar A. Weinrib
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
taweinrib@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON


 IN RE LEXINFINTECH HOLDINGS                   Case No. 3:20-cv-1562-SI
 LTD. SECURITIES LITIGATION

                                               AMENDED CLASS ACTION
                                               COMPLAINT

                                               JURY TRIAL DEMANDED


      Lead Plaintiff Matthew P. Castner (“Plaintiff”), individually and on behalf of

all other persons similarly situated, by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants, alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)

                                           1
        Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 2 of 63




filings, wire and press releases published by and regarding LexinFintech Holdings

Ltd. (“Lexin” or the “Company”), analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                          NATURE OF THE ACTION

      1.     This is a federal securities class action on behalf of a class consisting

of all persons and entities other than Defendants who purchased or otherwise

acquired: (a) Lexin American depositary shares (“ADSs”) pursuant and/or traceable

to the Company’s initial public offering conducted on or about December 21, 2017

(the “IPO” or “Offering”); or (b) Lexin securities between December 21, 2017 and

August 24, 2020, both dates inclusive (the “Class Period”). Plaintiff pursues claims

against the Defendants under the Securities Act of 1933 (the “Securities Act”) and

the Securities Exchange Act of 1934 (the “Exchange Act”).

      2.     Lexin was founded in 2013 and is headquartered in Shenzhen, the

People’s Republic of China (“China”). The Company was formerly known as

Staging Finance Holding Ltd. and changed its name to LexinFintech Holdings Ltd.

in March 2017.




                                          2
        Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 3 of 63




      3.     Lexin, through its subsidiaries, operates as an online consumer finance

platform for young professionals in China, offering various loans and financial

services to consumers.

      4.     On November 13, 2017, Lexin filed a registration statement on Form

F-1 with the SEC in connection with the IPO, which, after several amendments, was

declared effective by the SEC on December 20, 2017 (the “Registration Statement”).

      5.     On December 21, 2017, pursuant to the Registration Statement, Lexin’s

ADSs began trading on the NASDAQ Global Market (“NASDAQ”) under the

symbol “LX.” That same day, Lexin filed a prospectus on Form 424B4 with the

SEC in connection with the IPO, which incorporated and formed part of the

Registration Statement (collectively, the “Offering Documents”).

      6.     Pursuant to the Offering Documents, Lexin issued 12,000,000 of its

ADSs, representing 24,000,000 of its Class A ordinary shares, to the public at the

Offering price of $9.00 per share for approximate proceeds of $100,440,000 to the

Company, after applicable underwriting discounts and commission.

      7.     The Offering Documents were negligently prepared and, as a result,

contained untrue statements of material fact or omitted to state other facts necessary

to make the statements made not misleading and were not prepared in accordance

with the rules and regulations governing their preparation. Additionally, throughout

the Class Period, Defendants made materially false and misleading statements


                                          3
        Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 4 of 63




regarding the Company’s business, operational and compliance policies.

Specifically, the Offering Documents and Defendants made false and/or misleading

statements and/or failed to disclose that: (i) Lexin overstated its growth metrics; (ii)

Lexin engaged in undisclosed related party transactions; (iii) following the COVID-

19 pandemic, Lexin maintained low delinquency rates by providing borrowers in

default new funds to make payments; (iv) Lexin continued facilitating peer to peer

loans, despite a regulatory crackdown on peer to peer lending; (v) Lexin engaged in

usury and harassment to spur its lending and collection growth; and (iv) as a result,

the Offering Documents and the Company’s public statements were materially false

and/or misleading and failed to state information required to be stated therein.

      8.     On August 25, 2020, shortly after markets opened, Grizzly Research

(“Grizzly”) issued a research report on Lexin alleging, among other issues, that the

Company reported “unfathomably low” delinquency rates by providing borrowers

in default new funds to make payments, that Lexin engaged in undisclosed related

party transactions, that Lexin facilitated peer to peer lending even after representing

that it has ceased doing so, and that Lexin charged usurious rates to borrowers and

harassed borrowers friends and family when pursuing collection. The Grizzly report

further alleged that a review of Lexin’s web traffic called into question the

Company’s purported growth.




                                           4
        Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 5 of 63




      9.     On this news, Lexin’s ADS price fell $0.47 per share, or 5.52%, to close

at $8.04 per share on August 25, 2020.

      10.    As of the time this Complaint was filed, the price of Lexin ADSs

continues to trade below the Offering price, damaging investors.

      11.     As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of Lexin’s securities, Plaintiff and other Class

members have suffered significant losses and damages.

                          JURISDICTION AND VENUE

      12.     The claims asserted herein arise under and pursuant to Sections 11 and

15 of the Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

      13.     This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v),

and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

      14.     Venue is proper in this Judicial District pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged

misstatements entered, and the subsequent damages took place in, this Judicial

District. Pursuant to Lexin’s most recent annual report on Form 20-F, as of

December 31, 2019, there were 359,417,329 of the Company’s ordinary shares


                                           5
        Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 6 of 63




issued and outstanding, consisting of 258,690,272 Class A ordinary shares. Lexin’s

ADSs, each representing two of the Company’s Class A ordinary shares, trade on

the NASDAQ. Accordingly, there are presumably hundreds, if not thousands, of

investors in Lexin’s ADSs located within the U.S., some of whom undoubtedly

reside in the State of New Jersey.

      15.     In connection with the acts alleged in this Complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications, and the

facilities of the national securities markets.

                                      PARTIES

      16.     Plaintiff, as set forth in the Certification previously filed with this

Court, acquired Lexin ADSs pursuant and/or traceable to the Offering Documents

issued in connection with the Company’s IPO, and/or purchased or otherwise

acquired Lexin securities at artificially inflated prices during the Class Period, and

suffered damages as a result of the federal securities law violations and false and/or

misleading statements and/or material omissions alleged herein.

      17.     Defendant Lexin is organized under the laws of the Cayman Islands,

with principal executive offices located at 27/F CES Tower, No. 3099 Keyuan South

Road, Nanshan District, Shenzhen 518057, China. Lexin ADSs trade in an efficient

market on the NASDAQ under the symbol “LX.”


                                            6
        Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 7 of 63




      18.     Defendant Jay Wenjie Xiao (“Xiao”) has served as Lexin’s Chief

Executive Officer and a Director of the Company at all relevant times. Xiao signed

or authorized the signing of the Offering Documents filed with the SEC. At all

relevant times, per the Company’s SEC filings, Defendant Xiao has owned more

than 50% of Lexin’s total voting power and thus “controls” the Company.

      19.     Defendant Craig Yan Zeng (“Zeng”) has served as Lexin’s Chief

Financial Officer at all relevant times. Zeng signed or authorized the signing of the

Offering Documents filed with the SEC.

      20.     Defendants Xiao and Zeng are sometimes referred to herein

collectively as the “Exchange Act Individual Defendants.”

      21.     The Exchange Act Individual Defendants possessed the power and

authority to control the contents of Lexin’s SEC filings, press releases, and other

market communications. The Exchange Act Individual Defendants were provided

with copies of Lexin’s SEC filings and press releases alleged herein to be misleading

prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with

Lexin, and their access to material information available to them but not to the

public, the Exchange Act Individual Defendants knew that the adverse facts

specified herein had not been disclosed to and were being concealed from the public,

and that the positive representations being made were then materially false and


                                          7
        Case 3:20-cv-01562-SI   Document 33    Filed 01/19/21   Page 8 of 63




misleading. The Exchange Act Individual Defendants are liable for the false

statements and omissions pleaded herein.

      22.    Lexin and the Exchange Act Individual Defendants are sometimes

referred to herein collectively as the “Exchange Act Defendants.”

      23.    Defendant Keyi Chen (“Chen”) served as a Director of Lexin at the

time of the IPO. Chen signed or authorized the signing of the Offering Documents

filed with the SEC.

      24.    Defendant Yibo Shao (“Shao”) served as a Director of Lexin at the

time of the IPO. Shao signed or authorized the signing of the Offering Documents

filed with the SEC.

      25.    Defendant Jared Yi Wu (“Wu”) served as a Director of Lexin at the

time of the IPO. Wu signed or authorized the signing of the Offering Documents

filed with the SEC.

      26.   Defendants Xiao, Zeng, Chen, Shao, and Wu are sometimes referred to

herein collectively as the “Securities Act Individual Defendants.”

      27.   As directors, executive officers and/or major shareholders of the

Company, the Securities Act Individual Defendants participated in the solicitation

and sale of Lexin ADSs in the IPO for their own benefit and the benefit of Lexin.

The Securities Act Individual Defendants were key members of the IPO working




                                         8
        Case 3:20-cv-01562-SI   Document 33     Filed 01/19/21   Page 9 of 63




group and executives of Lexin who pitched investors to purchase the shares sold in

the IPO, including in IPO road shows.

      28.    The Exchange Act Defendants and the Securities Act Individual

Defendants are sometimes collectively, in whole or in part, referred to herein as the

“Defendants.”

                       SUBSTANTIVE ALLEGATIONS

                                   Background

      29.    Lexin was founded in 2013 and is headquartered in Shenzhen, China.

The Company was formerly known as Staging Finance Holding Ltd. and changed

its name to LexinFintech Holdings Ltd. in March 2017. On November 13, 2017,

Lexin filed a registration statement on Form F-1 with the SEC in connection with

the IPO, which, after several amendments, was declared effective by the SEC on

December 20, 2017 (the “Registration Statement”).         On December 21, 2017,

pursuant to the Registration Statement, Lexin’s ADSs began trading on the

NASDAQ under the symbol “LX.” That same day, Lexin filed a prospectus on Form

424B4 with the SEC in connection with the IPO, which incorporated and formed

part of the Registration Statement (“Offering Documents”). Pursuant to the Offering

Documents, Lexin issued 12,000,000 of its ADSs, representing 24,000,000 of its

Class A ordinary shares, to the public at the Offering price of $9.00 per share for




                                         9
        Case 3:20-cv-01562-SI      Document 33    Filed 01/19/21   Page 10 of 63




approximate proceeds of $100,440,000 to the Company, after applicable

underwriting discounts and commission.

       30.      Lexin, through its subsidiaries, operates as an online consumer finance

platform for young professionals in China. Lexin targets young adults in China,

more specifically, students studying at tertiary institutions, recent graduates or those

who recently entered the workplace. The Company operates Fenqile.com, a retail

and online consumer finance platform that offers installment purchase loans,

personal installment loans, and other loan products, as well as provides online direct

sales with installment payment terms. In addition, the Company operates Le Card, a

membership platform that offers savings, benefits, and membership privileges to

food and beverage, apparel, hospitality, and leisure sectors. The Company also

matches customer loans with diversified funding sources, including individual

investors on its Juzi Licai online investment platform, third-party commercial banks,

consumer finance companies, institutional funding partners in its direct lending

programs, investors of its asset-backed securities, and other licensed financial

institutions. According to the Company, it utilizes technologies including big data,

cloud computing and artificial intelligence to enable the near-instantaneous

matching of user funding requests with offers from funding partners, which include

commercial banks, consumer finance companies, and other licensed financial

institutions.


                                           10
        Case 3:20-cv-01562-SI       Document 33      Filed 01/19/21     Page 11 of 63




                               Related Party Transactions

       31.    In the Offering Documents, and in annual 20-F filings thereafter,

Defendants have purported to disclose all of Lexin’s related party transactions.

Indeed, SEC Regulations and Generally Accepted Accounting Principles

(“GAAP”)1 required the Company to disclose all material related party transactions

during the Class Period.

       32.    Under Accounting Standards Codification (“ASC”) No. 850, a public

company’s “[f]inancial statements shall include disclosures of material related party

transactions.” ASC 850-10-50-1. “Related party transactions” include those

between “an enterprise and its principal owners, management, or members of their

immediate families” and those between a company and its “affiliates.” ASC 850-

10-05-3. “Affiliate” includes any company that is under common control or

management with the public company. ASC 850-10-20. Management is defined as

“[p]ersons who are responsible for achieving the objectives of the enterprise and

who have the authority to establish policies and make decisions by which those

objectives are to be pursued. Management normally includes members of the board


1
  GAAP are the standards recognized by the accounting profession as the conventions, rules, and
procedures necessary to define accepted accounting practices at a particular time. SEC rules and
regulations require that publicly traded companies include financial statements that comply with
GAAP in their annual and quarterly filings with the SEC. See § 13 of the Exchange Act (15 U.S.C.
§ 78m); Rule 10-01(d) of Regulation S-X (17 C.F.R. § 210.10-01(d)). SEC Rule 4-01(a) of
Regulation S-X states that “[f]inancial statements filed with the Commission which are not
prepared in accordance with generally accepted accounting principles will be presumed to be
misleading or inaccurate.” 17 C.F.R. § 210.4-01(a)(1).

                                              11
       Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 12 of 63




of directors, the chief executive officer, chief operating officer, vice presidents in

charge of principal business functions (such as sales, administration, or finance),

and other persons who perform similar policymaking functions. Persons without

formal titles also may be members of management.” ASC 850-10-20.

      33.    According to GAAP, disclosures of related party transactions must

include: (a) the nature of the relationship involved; (b) a description of the

transactions for each period for which income statements are presented and such

other information necessary to an understanding of the effects of the transactions

on the financial statements; (c) the dollar amount of transactions for each of the

periods for which income statements are presented; and (d) amounts due from or to

related parties as of the date of each balance sheet presented and, if not otherwise

apparent, the terms and manner of settlement. ASC 850-10-50-1.

      34.    SEC Regulations also mandated disclosure of related party

transactions at all relevant times. SEC Regulation S-K (“Reg. S-K”), together with

the General Rules and Regulations under the Securities Act and Exchange Act and

the Forms under these Acts, states the requirements applicable to the content of the

non-financial statement portions of annual reports on Form 10-K, quarterly reports

on Form 10-Q, and proxy statements on Form 14A. See 17 C.F.R. § 229.10. Item

404 of Reg. S-K (“Item 404”) requires the disclosure of detailed information




                                         12
        Case 3:20-cv-01562-SI       Document 33       Filed 01/19/21    Page 13 of 63




concerning related-party transactions in which the amount 2 involved exceeds

$120,000, including the names of the “related person” or entity participating in the

transaction, the related person’s interest in the transaction, including related

person’s position, relationship or ownership in the other entity that is a party to the

transaction, and the amount involved in the transaction. See 17 C.F.R. § 229.404(a).

A “related person” under Item 404 is defined to include any director or executive

officer of the company, any nominee for director, any immediate family member of

a director or executive officer of the registrant, or of any nominee for director, or

any person who is known to the registrant to be the beneficial owner of more than

five percent of any class of the registrant’s voting securities (i.e., a 5% or greater

shareholder), or the immediate family member of such beneficial owner. See

Instruction 1 to 17 C.F.R. § 229.404(a); 17 C.F.R. § 229.403(a).

       35.    Although Defendants purported to disclose all material related party

transactions in the Offering Documents and in its annual 20-F filings thereafter,

Plaintiffs’ investigation and the Grizzly Report have uncovered facts demonstrating

that the Company engaged in additional related party transactions that Defendants

did not disclose as SEC regulations and GAAP require. Specifically, the facts show




2
  The term “amount,” when used in regard to securities, means the principal amount if relating to
evidences of indebtedness, the number of shares if relating to shares, and the number of units if
relating to any other kind of security. See 17 C.F.R. § 270.8b-2(a).

                                               13
       Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 14 of 63




that several Lexin executives operate companies with which Lexin transacted to

inflate the Company’s financials and engage in improper lending activities.

      36.    At least five companies are owned by individuals that are “related” to

Lexin. These include Beihai Caidan Electronic E-Commerce Co., Ltd. (“Beihai

Caidan”), and it’s four subsidiaries, Beihai Tuling Information Technology Co.,

Ltd., Beihai Jiguang Information Technology Co., Ltd., Beihai Juzi Network

Technology Co., Ltd., and Tianjin Lexin Insurance Agency Co., Ltd. A review of

the records of China’s State Administration of Industry and Commerce (“SAIC”) for

each of these companies reveals that only one, Beihai Jiguang, has any meaningful

financials. Almost half of Beihai Jiguang’s revenue is from loan collection services.

      37.    Three individuals own Beihai Caidan: Yang Tao (50% owner), Yuan

Kai (25% owner), and Ma Ming (25% owner). Yang Tao is also the legal

representative of Beihai Caidan. On Lexin’s website, Yang Tao was listed as the

Company’s Vice President. Yuan Kai is the legal representative for numerous branch

offices of Shenzhen Fenqile, one of Lexin’s main subsidiaries. In other words, with

a combined 75% ownership, Yang Tao and Yuan Kai had ultimate control over

Beihai Caidan and its subsidiaries at the same time as they held positions of control

at Lexin.

      38.    Moreover, Plaintiff’s investigation uncovered that Beihai Caidan and

Shenzehn Fenqile jointly own 8% and 92% of Tianjin Lexin Insurance, respectively.


                                         14
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 15 of 63




See   https://aiqicha.baidu.com/company_detail_32672727738694.          Additionally,

Beihai Juzi Network Technology is a copyright owner for the website of Lexin

Caifu, a Lexin subsidiary.

      39.      Defendants did not reveal any of the foregoing in its Offering

Documents or in subsequent filings with the SEC.

      40.      In addition to the undisclosed related party relationships with Beihai

Caidan and its subsidiaries, Plaintiff’s investigation confirmed that Defendants

failed to disclose a transaction between related parties involving more than a third

of one of Lexin’s businesses, Ji’an Fenqile Network Microedit Co. Ltd.

      41.      Specifically, according to SAIC records and the Chinese government-

run database, The National Enterprise Credit Information Publicity System, Ji’an

Microcredit was established on December 2, 2016, and was 100% owned by one of

Lexin’s subsidiaries until May 8, 2019, when a company called Jiangxi Leyu Rong

Technology Co., Ltd. (“Jiangxi Leyu”), another Lexin subsidiary, became a 34%

shareholder.    Another company called Ji’an Aojuxun Information Consulting

Services Co., Ltd. (“Ji’an Aojuxun”), shares the same phone number

(15079604902), email address (1913425305@qq.com) with Jiangxi Leyu and both

companies are on the 7th floor of the same building. Ji’an Aojuxun is 80% owned

by Xiao Wenjuan, an immediate family member of Defendant Xiao.




                                          15
       Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 16 of 63




  Lexin’s Predatory Lending Practices and Questionable Growth Rate and

      42.    Unbeknownst to investors, predatory and usurious lending and

collection practices have driven Lexin’s revenue growth. The legal usury rate in

China is 36% per annum. However, Fenqile charges interest rates over the legal

limit according to numerous consumer complaints. See https://ts.21cn.com/. For

example, one borrower states:

      The borrowing amount reached RMB 30,000 plus between 2018 and
      2020, and even if [I] borrowed RMB 35,000, and based on an annual
      interest rate of 24%, 1 year [I will have to pay] RMB 7,200, and it will
      be RMB 14,400 for two years. Adding the total annual interest payable
      of RMB 6,000 before 2018, the total interest [for me to pay] should
      only be about RMB 20,000. Now [Fenqile] is asking me to pay RMB
      45,000, which means even if the principal of RMB 30,000 plus is paid
      off during these years, but the interest [on this principle] is RMB
      45,000. This interest rate is much higher than the law-allowed red line,
      and it is usury of the usuries. During this period [I have] communicated
      with Fenqile’s customer service and then they told me they would
      contact me, but they didn’t. Now I am in delinquency, and if my credit
      is negatively affected, I will rely on the law to protect my rights…
https://ts.21cn.com/tousu/show/id/2305472. Another borrower similarly described

Lexin’s usurious tactics:

      In the middle of 2016, one relative used my name to borrow RMB
      30,000, and the actual borrowing [from Fenqile] is RMB 30,000.
      During this period my relative promised to pay it back, but he/she only
      paid in installments or minimum payback, and until now the total
      payback reached RMB 15,000. During this period, the debt collection
      parties phoned many of the contacts on my phone, and then I realized
      that the current balance payable increased to RMB 50,000. I believe
      Fenqile belongs to usury, and it collects fees and uses the interest to
      grow interest under the name of installment fees. Now I need to



                                        16
       Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 17 of 63




      negotiate with Fenqile to give me back the fees and reorganize the
      debt.”

https://ts.21cn.com/tousu/show/id/2306531.

      43.    Defendants’ predatory tactics include harassing borrowers’ contacts

and family members as part of its collection strategy, causing injuries both economic

and physical. One borrower explained that:

      The outsourced loan collection company called many people in my
      contact list, even to my company. I have now been laid off due to this.
      I tried to negotiate an installment but they didn’t agree and
      continued to aggressively call everyone on my contact list.…

https://ts.21cn.com/tousu/show/id/2339816. Another borrower described

similar harassment:

      Fenqile sent me a lawyer letter on April 24th, I immediately added their
      WeChat account. I told them I repaid the money already. In addition,
      my credit report and Alipay account both do not have a record of loans
      outstanding. The other party asked me to log into Fenqile, but I
      couldn’t. Due to work, I couldn’t get off until 8 pm and couldn’t reach
      out to customer service as well. During this period, they contacted
      my family and told them about the loan issue. My mother is almost
      60 years old and has always been in poor health. Upon hearing the
      news, she was shocked and suffered health injuries. My father was
      injured as well. They also managed to call my father’s new number. I
      don’t know how they got that in the first place. I now demand Fenqile
      record an apology to my family and compensate my family accordingly.

https://ts.21cn.com/tousu/show/id/2305293.

      44.    Moreover, Lexin has overstated its growth rate for registered users. As

of March 2020, Lexin reported that its registered user base had grown from

approximately 20 million users at the time of the IPO to approximately 84 million.


                                         17
       Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 18 of 63




Despite this claim of exponential growth, a review of the Baidu index for Fenqile

for that same time frame (set forth in the picture below) shows that its web traffic

remained flat, or even declined at points, which is entirely inconsistent with the

amount of growth Defendants represented:




                               Lexin’s P2P Business

      45.    Defendants shady business tactics did not end with their failure to fully

report Lexin’s related party transactions or misleading description of growth rates

and strategies but extended to statements regarding its peer to peer lending business

as well. Peer to Peer (“P2P”) lending enables individuals to obtain loans directly

from other individuals, cutting out the financial institution as the middleman. P2P

lending websites, like Lexin’s Juzi Licai platform, connect borrowers directly to

investors. Following the rapid and explosive growth of the P2P lending industry in

China in a virtual regulatory vacuum, China began establishing a regulatory regime

for P2P lending following a wave of scandals.

                                         18
       Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 19 of 63




      46.    Since July 2015, the Chinese government has been instituting

regulations and enforcing more stringent oversight over P2P lending due to the high-

risk nature of the business. The heavily intensified focus on regulating the P2P

industry and a general governmental crackdown on high-risk financing has caused

the close down of hundreds of P2P platforms since 2015. On December 7, 2018, the

Shenzhen Internet Finance Association (a self-regulating body backed by the local

government) issued a notice that put additional strict rules on the P2P sector.

Specifically, the notice stated that P2P companies like Lexin should not increase the

balance of loans outstanding, should not increase the number of individual investors

on their platforms, and should decrease the number of individual investors.

Defendants acknowledged awareness of this notice in a press release issued on

December 12, 2018.

      47.    Thereafter, Defendants represented that Lexin no longer facilitates new

loans with funding from individual investors on its Juzi Licai platform. For example,

in Lexin’s 20-F for 2019, Defendants stated that:

      Given the increasingly tightening trend of restrictions on online
      consumer financing, we have gradually shifted our business model
      away from individual funding and further diversified our funding
      sources in 2019 in line with regulatory guidance. We have ceased
      facilitating new loans with funding from individual investors on Juzi
      Licai platform since November 2019.




                                         19
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 20 of 63




However, Lexin did not in fact stop facilitating P2P loans from individual investors.

Lexin continued to facilitate P2P loans, matching borrowers and individual lenders

on the Juzi Licai platform, raising a risk of regulatory scrutiny. See, e.g.:




                                          20
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 21 of 63




   Lexin Masked True Delinquency Rates During the COVID-19 Pandemic

      48.     For a Company like Lexin that lends to borrowers that do not qualify

for loans from traditional banks and that pose a higher credit risk, delinquency rates

are a significant metric to which investors pay particular heed. As the media heavily

reported, the COVID-19 pandemic caused default rates at traditional banks to

skyrocket as borrowers suffered severe economic downturns. For example, a March

29, 2020 article in The Economic Times, titled “A global consumer default wave is

just getting started in China,” reported that:

      Consumer default rates at some banks have already increased to as
      high as 4% from about 1% before the outbreak, according to Zhao
      Jian, head of Atlantis Financial Research, who cited a survey of lenders.
      An executive at one major Chinese bank said his firm is taking steps to
      tighten credit card loans or even drop some clients after seeing a
      rapid increase in overdue payments.

      49.     Similarly, a March 22, 2020 article in the Financial Times, titled

“China banks pump money into consumer loans,” reported:

      Meanwhile, multiple local banks told the FT their overdue personal
      loan ratio had surged by as much as 60 percent from January, when
      the disease broke out….China Merchants Bank Co., paused on its
      credit-card business in March after a significant increase in past-due
      loans.
      ***
      The lending campaign, however, has raised concerns about credit risks
      because defaults have also taken off. Zhou Lifeng, chief risk officer at
      Hangzhou-based Sunyard Fintech, a consultancy that advises banks on
      risk management, said his clients had seen an increase of between 20
      percent and 50 percent in non-performing consumer loans since the
      disease emerged.



                                          21
       Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 22 of 63




      50.    However, Lexin lends to borrowers that are characteristically subprime

and higher risk borrowers that did not qualify for a traditional bank loan.

Delinquency rates would therefore logically surpass those of a traditional bank.

Indeed, from 2016 to 2019, Lexin’s SEC filings reflect that the percentage of loans

from higher risk levels D, E. F, N and others increased exponentially (Lexin rates its

loans from “A” – “N and others,” which the latter being the riskiest category and

most likely to default. However, to mask its rising delinquency rates during the

pandemic, Defendants engaged in practices such as artificially increasing the

maturity of loans upon default through features called “installment on installment”

and “minimum payment,” which means the Company is not accurately booking

delinquencies. Below is an example from one Lexin borrower:




                                         22
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 23 of 63




                            Management Compensation

      51.     Despite these machinations, from 2016 to 2019, Lexin’s executive

officer compensation (including Defendants Xiao, Zeng, and Wu) has grown from

4.6 RMB million to 28.1 RMB million.

Materially False and Misleading Statements Issued in the Offering Documents

      52.     The Offering Documents touted Lexin’s “competitive strengths [that]

are essential to [its] success and differentiate [it] from [its] competitors,” including

the Company’s status as “a leading and fast-growing online consumer finance



                                          23
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 24 of 63




platform that is well positioned to capture the long-term growth potential of educated

young adults in China,” its “advanced and customized credit risk management,” its

“superior customer experience supported by an efficient and robust technology

platform,” its “targeted and cost-effective customer acquisition strategy,” its

“diversified and scalable funding,” and its “self-reinforcing and demographically

targeted ecosystem, creating powerful network effects.”

      53.     Additionally, the Offering Documents touted Lexin’s growth

strategies, representing, in relevant part, that the Company’s “target customer cohort,

educated young adults aged between 18 and 36 in China, features young people with

high income potential, high educational background, high consumption needs, a

strong desire to build their credit profile, and an appreciation for efficient customer

experience;” that Lexin has “scalable and stable funding to meet [its] customers’

needs and grow [its] platform;” that Lexin “adopt[ed] a targeted and cost-effective

customer acquisition strategy by leveraging [its] e-commerce channel, word-of-

mouth referrals, as well as cooperation with reputable commercial banks;” that

Lexin’s “educated young adult customers are often geographically concentrated and

socially connected, which enables [Lexin] to achieve effective customer acquisition

through customer referrals;” and that Lexin “cooperate[s] with commercial banks,

for example, by promoting co-branded credit cards issued by the bank to reach

potential customers.”


                                          24
       Case 3:20-cv-01562-SI      Document 33     Filed 01/19/21   Page 25 of 63




      54.     Attesting to Lexin’s successful implementation and execution of its

growth strategy, the Offering Documents touted the Company’s user growth metrics,

stating, in relevant part, that Lexin “had approximately 3.0 million active customers

in 2016 and 3.3 million active customers in the nine months ended September 30,

2017, representing a 103% increase and a 34% increase from 2015 and the nine

months ended September 30, 2016, respectively;” that, “[a]s of September 30, 2017,

[Lexin] had over 6.5 million customers with an approved credit line and over 20

million registered users;” that, “[a]s of September 30, 2017, [Lexin’s] target

customer group represented over 90% of [its] customer base”; and that, “[i]n 2016

and the nine months ended September 30, 2017, approximately 36% and 45%,

respectively, of [Lexin’s] new customers registered on [its] platform using a referral

code obtained from an existing customer.”

      55.     The Offering Documents represented that, “[c]urrently, none of our

loans has annual interest rate exceeding 36%,” which constitutes usury in China.

      56.     The Offering Documents also discussed Lexin’s related party

transactions, disclosing, in relevant part, that Lexin “operate[s] [its] relevant

business through [its] variable interest entities and their subsidiaries based on a series

of contractual arrangements”; that, “[o]n December 16, 2015, [Lexin] provided a

loan in the amount of US$2.5 million to [Defendant] Xiao for the purpose of

allowing Mr. Xiao to make potential investments on behalf of [Lexin]”; that, “[o]n


                                           25
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 26 of 63




May 24, 2016, [Lexin], through [Defendant] Xiao, entered into an agreement with

Finnov Private Limited, or Finnov, to subscribe and purchase 11,363,637 series A

preferred shares of Finnov,” in addition to a subsequent transaction related to

Finnov; that “[c]ertain individual directors and officers and/or [their] immediate

family members participate in [Lexin’s] investment programs offered to individual

investors on Juzi Licai;” that, “[i]n 2015, [Lexin] entered into a strategic cooperation

agreement with JD.com and a series of related agreements pursuant to which [Lexin]

source[s] [its] products sold on [its] e-commerce channel and receive[s] fulfillment

and storage service from JD.com;” and that “[c]ertain of [Lexin’s] existing

shareholders, including K2 Partners entities, JD.com Asia Pacific Investment

Limited and affiliates and certain other existing shareholders, have subscribed for,

and have been allocated by the underwriters, 2,960,000 ADSs in th[e] [O]ffering at

the [IPO] price.”

      57.     The statements referenced in ¶¶ 52-56, supra, were materially false and

misleading because the Offering Documents were negligently prepared and, as a

result, contained untrue statements of material fact or omitted to state other facts

necessary to make the statements made not misleading and were not prepared in

accordance with the rules and regulations governing their preparation. Specifically,

the Offering Documents made false and/or misleading statements and/or failed to

disclose that: (i) Lexin misrepresented its growth strategy and the causes of its


                                          26
       Case 3:20-cv-01562-SI     Document 33       Filed 01/19/21   Page 27 of 63




competitive edge, which included usurious lending and harassment of borrowers’

friends and family for collection purposes, thus raising a risk of regulatory scrutiny

and/or reputational damage- including negative publicity and customer complaints;

(ii) Lexin engaged in undisclosed related party transactions, contravening GAAP,

and also raising a risk of audit or challenge by the PRC tax authorities; and (iii) as a

result, the Offering Documents were materially false and/or misleading and failed to

state information required to be stated therein.

 Materially False and Misleading Statements Issued During the Class Period

      58.     The Class Period begins on December 21, 2017, when Lexin’s

securities began publicly trading on the NASDAQ pursuant to the materially false

or misleading statements or omissions in the Offering Documents.

      59.     On March 20, 2018, Lexin filed a Form 6-K, signed by Defendant

Zeng, which attached a press release announcing the Company’s fourth quarter and

full year results for 2017. Therein, the Company represented that its total number

of registered users increased 99.2% from 12 million as of December 31, 2016 to 23.9

million as of December 31, 2017. More specifically, the Company claimed that

users with credit line reached 7.6 million as of December 31, 2017, up by 68.9%

from 4.5 million the year before. In the press release, Defendant Xiao states:

      [i]n the past years, our continued investment in financial technology
      has allowed us to establish strong competitive advantages, as
      demonstrated in our growing customer base. We established our AI and


                                          27
       Case 3:20-cv-01562-SI     Document 33   Filed 01/19/21   Page 28 of 63




       blockchain laboratories as part of our commitment to developing
       financial technology.

Defendant Zeng further stated:

       In the past year, we’ve continued to provide our customers with more
       competitive terms. For the fourth quarter of 2017, our effective APR
       was 22.8%, compared to an APR of 25.3% for the first three quarters
       of 2017, and our average tenor was over 9 months. We will continue to
       provide highly competitive APRs and credit products to our customers
       while ensuring compliance with all applicable laws and regulations.

Defendant Liu stated:

       Our credit performance continues to be strong,” said Mr. Ryan Huanian
       Liu, Lexin’s chief risk officer. “Our M6+ charge-off rates4 continue to
       be approximately 2.0%. In an environment of increasing change and
       complexity, we have maintained a steady charge-off rate,
       demonstrating the creditworthiness of our customers, and the
       capabilities and reliability of our advanced credit risk assessment
       technology. At of the end of 2017, our 90+ delinquency rate was 1.14%,
       lower than the third quarter’s 1.22%.

       60.    The press release further stated that amounts due from related parties

totaled 11,742,000 RMB and that amounts due to related parties totaled 137,782,000

RMB.

       61.    On an earnings call the same day, Defendant Xiao represented that

Lexin’s “growth in users continues to be a key part of our rapid growth.” Defendant

Zeng attributed Lexin’s “strong performance” to the Company’s “commitment to

providing superior customer service to our customers in China and to continue to

grow with our customers” and an increase in “the number of active customers.”




                                         28
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 29 of 63




      62.     The foregoing statements on March 20, 2018 were false and/or

misleading statements and/or failed to disclose that: (i) Lexin failed to disclose that

usurious lending and harassment of borrowers’ friends and family for collection

purposes, contributed to its growth, and raised a risk of regulatory scrutiny and/or

reputational damage- including negative publicity and customer complaints; (ii) it

misrepresented its growth metrics; and (iii) the reported related party numbers do

not account for Lexin’s undisclosed related party transactions involving Beihai

Caidan and its subsidiaries.

      63.     On April 26, 2018, Lexin filed an annual report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the quarter and

year ended December 31, 2017 (the “2017 20-F”). With respect to Lexin’s customer

base, the 2017 20-F represented, in relevant part, that, “[f]rom [Lexin’s] inception

in August 2013 through the end of 2017, [Lexin] originated loans to over 5.5 million

customers on a cumulative basis; that, “[i]n 2015, 2016 and 2017, [Lexin] originated

loans to approximately 1.5 million, 3.0 million and 4.1 million active customers

through [its] platform, representing a compound annual growth rate, or CAGR, of

66%;” that Lexin’s “online consumer finance platform features a high proportion of

repeat customers;” that, “[o]f all active customers on [Lexin’s] platform in 2015,

2016 and 2017, approximately 63%, 74% and 80%, respectively, were repeat

customers who had made at least one transaction on [Lexin’s] platform before in the


                                          29
        Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 30 of 63




same year or in the previous year;” and that, “[a]s of December 31, 2017, [Lexin]

had over 7.6 million customers with an approved credit line and over 20 million

registered users.”

       64.    In this same respect, the 2017 20-F further touted, in relevant part, that,

“[a]s of December 31, 2017, [Lexin’s] target customer group represented over 90%

of [its] customer base”; that Lexin has “successfully accumulated a large customer

base and achieved deep market penetration among educated young adults in China”;

that, “[h]istorically, [Lexin] attracted educated young adults customers through

various channels, mainly [Lexin’s] e-commerce channel and operational team”; and

that, “[w]ith the growth of [Lexin’s] business, [the Company’s] customer acquisition

efforts have become primarily driven by [Lexin’s] e-commerce channel, word-of-

mouth referrals, and cooperation with reputable commercial banks, other e-

commerce channel and network service platform.”

       65.    With respect to Lexin’s disclosure of related party transactions, the

2017 20-F contained substantively the same statements as referenced in ¶ 56, supra,

while disclosing additional information related to shareholder agreements and

registration rights.

       66.    Appended as exhibits to the 2017 20-F were signed certifications

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), wherein the Exchange Act

Individual Defendants certified that “[t]he [2017 20-F] fully complies with the


                                          30
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 31 of 63




requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934” and

“[t]he information contained in the [2017 20-F] fairly presents, in all material

respects, the financial condition and results of operations of the Company.”

      67.     The foregoing statements on April 26, 2018 were false and/or

misleading statements and/or failed to disclose that: (i) Lexin failed to disclose that

usurious lending and harassment of borrowers’ friends and family for collection

purposes, contributed to its growth, and raised a risk of regulatory scrutiny and/or

reputational damage- including negative publicity and customer complaints; (ii) it

misrepresented its growth metrics; and (iii) the reported related party numbers do

not account for Lexin’s undisclosed related party transactions involving Beihai

Caidan and its subsidiaries.

      68.     On May 21, 2018, Lexin filed a Form 6-K, signed by Defendant Zeng,

which attached a press release announcing the Company’s first quarter results for

2018. Therein, Defendant Xiao stated, ““Our consistent regulatory compliance and

our investment in financial technology have enabled us to strengthen our competitive

advantages and fuel our growth,” said Mr. Jay Wenjie Xiao, Lexin’s chairman and

chief executive officer. “Nearly a third of Lexin’s operating expenses went into

financial technology research and development in the past year, which resulted in

higher operating efficiency and greater profitability as we scale up our business.” In

the press release, Defendants also represented that, “Total number of registered users


                                          31
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 32 of 63




reached 26.4 million as of March 31, 2018, representing an increase of 94.8% from

13.6 million as of March 31, 2017; and users with credit line reached 8.2 million as

of March 31, 2018, up by 64.0% from 5.0 million as of March 31, 2017.”

       69.    The press release further stated that amounts due from related parties

totaled 1,992,000 RMB and that amounts due to related parties totaled 62,680,000

RMB.

       70.    On an earnings call the same day, Defendant Xiao attributed the

Company’s growth to “past investment in our financial technology.” Defendant

Zeng further attributed growth to “superior customer service.” Defendant Liu stated,

“we have seen the strength of our strategy in growing with our customers.”

       71.    The foregoing statements on May 21, 2018 were false and/or

misleading statements and/or failed to disclose that: (i) Lexin failed to disclose that

usurious lending and harassment of borrowers’ friends and family for collection

purposes, contributed to its growth, and raised a risk of regulatory scrutiny and/or

reputational damage- including negative publicity and customer complaints; (ii) it

misrepresented its growth metrics; and (iii) the reported related party numbers do

not account for Lexin’s undisclosed related party transactions involving Beihai

Caidan and its subsidiaries.

       72.    On August 27, 2018, Lexin filed a Form 6-K, signed by Defendant

Zeng, which attached a press release dated August 23, 2017 announcing the


                                          32
       Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 33 of 63




Company’s second quarter results for 2018. Therein, the Company represented that,

“[t]otal number of registered users reached 29.2 million as of June 30, 2018,

representing an increase of 82.9% from 16.0 million as of June 30, 2017; and users

with credit line reached 8.9 million as of June 30, 2018, up by 58.8% from 5.6

million as of June 30, 2017.” The Company also represented that amounts due from

related parties totaled 125,000 RMB and amounts due to related parties totaled

24,893,000 RMB.

      73.       The foregoing statements were false and/or misleading statements

and/or failed to disclose that: (i) Lexin failed to disclose that usurious lending and

harassment of borrowers’ friends and family for collection purposes, contributed to

its growth, and raised a risk of regulatory scrutiny and/or reputational damage-

including negative publicity and customer complaints; (ii) it misrepresented its

growth metrics; and (iii) the reported related party numbers do not account for

Lexin’s undisclosed related party transactions involving Beihai Caidan and its

subsidiaries.

      74.       On November 14, 2018, Lexin filed a Form 6-K, signed by Defendant

Zeng, which attached a press release announcing the Company’s third quarter results

for 2018. Therein, the Company represented that, “[t]otal number of registered users

reached 32.6 million as of September 30, 2018, representing an increase of 61.0%

from 20.2 million as of September 30, 2017; and users with credit line reached 9.6


                                         33
       Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 34 of 63




million as of September 30, 2018, up by 46.4% from 6.5 million as of September 30,

2017.” The Company also represented that amounts due to related parties totaled

23,322,000 RMB.

       75.      The foregoing statements were false and/or misleading statements

and/or failed to disclose that: (i) Lexin failed to disclose that usurious lending and

harassment of borrowers’ friends and family for collection purposes, contributed to

its growth, and raised a risk of regulatory scrutiny and/or reputational damage-

including negative publicity and customer complaints; (ii) it misrepresented its

growth metrics; and (iii) the reported related party numbers do not account for

Lexin’s undisclosed related party transactions involving Beihai Caidan and its

subsidiaries.

       76.      On March 15, 2019, Lexin filed a Form 6-K, signed by Defendant

Zeng, which attached a press release dated March 14, 2019 announcing the

Company’s fourth quarter and full year results for 2018. Therein, the Company

represented that, “[t]otal number of registered users reached 37.3 million as of

December 31, 2018, representing an increase of 55.8% from 23.9 million as of

December 31, 2017; and users with credit line reached 10.5 million as of

December 31, 2018, up by 38.8% from 7.6 million as of December 31, 2017.” The

Company also represented that amounts due to related parties totaled 14,569,000

RMB.


                                         34
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 35 of 63




      77.       The foregoing statements were false and/or misleading statements

and/or failed to disclose that: (i) Lexin failed to disclose that usurious lending and

harassment of borrowers’ friends and family for collection purposes, contributed to

its growth, and raised a risk of regulatory scrutiny and/or reputational damage-

including negative publicity and customer complaints; (ii) it misrepresented its

growth metrics; and (iii) the reported related party numbers do not account for

Lexin’s undisclosed related party transactions involving Beihai Caidan and its

subsidiaries.

      78.       On the related March 14, 2019 earnings call, Defendant Xiao claimed

that the Company had stopped P2P lending, stating, “since the end of last year, in

accordance with the regulators' wishes, we stopped the growth of the balances on

our P2P.”

      79.       The foregoing statements were false and/or misleading statements

and/or failed to disclose that Lexin in fact continued facilitating P2P loans, despite

a regulatory crackdown on peer to peer lending.

      80.       On May 17, 2019, Lexin filed a Form 6-K, signed by Defendant Zeng,

which attached a press release announcing the Company’s first quarter results for

2019. Therein, the Company represented that, “[t]otal number of registered users

reached 42.2 million as of March 31, 2019, representing an increase of 59.6% from

26.4 million as of March 31, 2018; and users with credit line reached 11.6 million


                                         35
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 36 of 63




as of March 31, 2019, up by 41.6% from 8.2 million as of March 31, 2018.” The

Company also represented that amounts due from related parties totaled 2,230,000

RMB and amounts due to related parties totaled 8,829,000 RMB.

      81.     On an earnings call the same day, Defendant Xiao attributed the

Company’s growth to its “three core strengths of consumption scenarios, financial

technology, and diversified funding…” Regarding the Company’s P2P business,

Defendant Xiao further represented that, “But, safe to say that whatever needs to be

done, we've done it already, and we're very well-prepared to do whatever else the

government will require us to be done. On this, we've definitely been a clear leader

in being more compliant and being forward thinking and being aware of what the

government will want.”

      82.     The foregoing statements on May 17, 2019 were false and/or

misleading statements and/or failed to disclose that: (i) Lexin failed to disclose that

usurious lending and harassment of borrowers’ friends and family for collection

purposes, contributed to its growth, and raised a risk of regulatory scrutiny and/or

reputational damage- including negative publicity and customer complaints; (ii) it

misrepresented its growth metrics; (iii) the reported related party numbers do not

account for Lexin’s undisclosed related party transactions involving Beihai Caidan

and its subsidiaries; and (iv) Lexin in fact continued facilitating P2P loans, despite a

regulatory crackdown on peer to peer lending.


                                          36
        Case 3:20-cv-01562-SI    Document 33   Filed 01/19/21   Page 37 of 63




       83.    On April 30, 2019, Lexin filed an annual report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the quarter and

year ended December 31, 2018 (the “2018 20-F”). With respect to Lexin’s customer

base, the 2018 20-F represented, in relevant part, that, “[f]rom [Lexin’s] inception

in August 2013 through the end of 2018, [Lexin] originated loans to over 7.2 million

users on a cumulative basis”; that, “[i]n . . . 2018, [Lexin] originated loans to

approximately . . . 4.9 million active users through [its] platform, representing a

compound annual growth rate, or CAGR, of 28%”; that, “[o]f all active users on

[Lexin’s] platform in . . . 2018, approximately . . . 80% . . . were repeat users who

had made at least one transaction on [Lexin’s] platform before in the same year or

in the previous year”; and that, “[a]s of December 31, 2018, [Lexin] had over 10.5

million users with an approved credit line and over 37.3 million registered users.”

       84.    The 2018 20-F also contained substantively the same statements as

referenced in ¶ 64, supra, touting the variety and effectiveness of Lexin’s user

acquisition and retention strategies.

       85.    With respect to Lexin’s disclosure of related party transactions, the

2018 20-F contained substantively the same statements as referenced in ¶ 56, supra,

while disclosing additional information related to shareholder agreements and

registration rights.




                                         37
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 38 of 63




      86.     Appended as exhibits to the 2018 20-F were substantively the same

SOX certifications as referenced in ¶ 66, supra, signed by the Exchange Act

Individual Defendants.

      87.     The foregoing statements in the 2018 20-F were false and/or

misleading statements and/or failed to disclose that: (i) Lexin failed to disclose that

usurious lending and harassment of borrowers’ friends and family for collection

purposes, contributed to its growth, and raised a risk of regulatory scrutiny and/or

reputational damage- including negative publicity and customer complaints; (ii) it

misrepresented its growth metrics; and (iii) the reported related party numbers do

not account for Lexin’s undisclosed related party transactions involving Beihai

Caidan and its subsidiaries as well as the related party transaction involving Ji’an

Fenqile Microedit Co., Ltd.

      88.     On November 18, 2019, Lexin filed a Form 6-K, signed by Defendant

Zeng, which attached a press release announcing the Company’s third quarter results

for 2019. Therein, the Company represented that, “[t]otal number of registered users

reached 62.6 million as of September 30, 2019, representing an increase of 92.2%

from 32.6 million as of September 30, 2018; and users with credit line reached 16.7

million as of September 30, 2019, up by 74.7% from 9.6 million as of September 30,

2018.” Defendant Xiao further represented that, “[t]hanks to our new consumption-

focused strategy which helps unlock the consumption potential of hundreds of


                                          38
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 39 of 63




thousands of educated young Chinese consumers, we were able to capitalize on the

unique opportunities in the market and register both strong customer and business

growth in the quarter.” The Company also represented that amounts due from

related parties totaled 2,786,000 RMB and amounts due to related parties totaled

26,866,000 RMB.

      89.     The foregoing statements were false and/or misleading statements

and/or failed to disclose that: (i) Lexin failed to disclose that usurious lending and

harassment of borrowers’ friends and family for collection purposes, contributed to

its growth, and raised a risk of regulatory scrutiny and/or reputational damage-

including negative publicity and customer complaints; (ii) it misrepresented its

growth metrics; and (iii) the reported related party numbers do not account for

Lexin’s undisclosed related party transactions involving Beihai Caidan and its

subsidiaries as well as the related party transaction involving Ji’an Fenqile Microedit

Co., Ltd.

      90.     On March 24, 2020, Lexin filed a Form 6-K, signed by Defendant

Zeng, which attached a press release announcing the Company’s fourth quarter and

full year results for 2019. Therein, the Company represented that, “[t]otal number

of registered users reached 73.3 million as of December 31, 2019, representing an

increase of 96.5 % from 37.3 million as of December 31, 2018; and users with credit

line reached 19.4 million as of December 31, 2019, up by 84.0% from 10.5 million


                                          39
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 40 of 63




as of December 31, 2018.” The Company also represented that amounts due to

related parties totaled 40,804,000 RMB.

      91.     The foregoing statements were false and/or misleading statements

and/or failed to disclose that: (i) Lexin failed to disclose that usurious lending and

harassment of borrowers’ friends and family for collection purposes, contributed to

its growth, and raised a risk of regulatory scrutiny and/or reputational damage-

including negative publicity and customer complaints; (ii) it misrepresented its

growth metrics; and (iii) the reported related party numbers do not account for

Lexin’s undisclosed related party transactions involving Beihai Caidan and its

subsidiaries as well as the related party transaction involving Ji’an Fenqile Microedit

Co., Ltd.

      92.     On April 30, 2020, Lexin filed an annual report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the quarter and

year ended December 31, 2019 (the “2019 20-F”). With respect to Lexin’s customer

base, the 2019 20-F represented, in relevant part, that, “[f]rom [Lexin’s] inception

in August 2013 through the end of 2019, [Lexin] originated loans to over 13.3

million users on a cumulative basis”; that, “[i]n . . . 2019, [Lexin] originated loans

to approximately . . . 9.9 million active users through [its] platform, representing a

compound annual growth rate, or CAGR, of 55.4%”; that, “[o]f all active users on

[Lexin’s] platform in . . . 2019, approximately . . . 81% . . . were repeat users who


                                          40
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 41 of 63




had made at least one transaction on [Lexin’s] platform before in the same year or

in the previous year”; and that, “[a]s of December 31, 2019, [Lexin] had over 19.4

million users with an approved credit line and over 73.3 million registered users.”

      93.     Regarding Lexin’s P2P business, Defendants represented that, “We

have ceased facilitating new loans with funding from individual investors on Juzi

Licai platform since November 2019.”

      94.     The 2019 20-F also contained substantively the same statements as

referenced in ¶¶ 56, 64, and 65, supra, with respect to Lexin’s related party

transactions, and touting the variety and effectiveness of Lexin’s user acquisition

and retention strategies.

      95.     Appended as exhibits to the 2019 20-F were substantively the same

SOX certifications as referenced in ¶ 66, supra, signed by the Exchange Act

Individual Defendants.

      96.     The foregoing statements in the 2019 20-F were false and/or

misleading statements and/or failed to disclose that: (i) Lexin failed to disclose that

usurious lending and harassment of borrowers’ friends and family for collection

purposes, contributed to its growth, and raised a risk of regulatory scrutiny and/or

reputational damage- including negative publicity and customer complaints; (ii) it

misrepresented its growth metrics; (iii) the reported related party numbers do not

account for Lexin’s undisclosed related party transactions involving Beihai Caidan


                                          41
        Case 3:20-cv-01562-SI        Document 33      Filed 01/19/21      Page 42 of 63




and its subsidiaries, and the related party transaction involving Ji’an Fenqile

Microedit Co., Ltd.; and (iv) Lexin in fact continued facilitating P2P loans, despite

a regulatory crackdown on peer to peer lending.

       97.     On June 4, 2020, Lexin filed a Form 6-K, signed by Defendant Zeng,

which attached a press release announcing the Company’s first quarter results for

2020. Therein, the Company represented that, “[t]otal number of registered users

reached 84.2 million as of March 31, 2020, representing an increase of 99.7% from

42.2 million as of March 31, 2019; and users with credit line reached 20.7 million

as of March 31, 2020, up by 78.9% from 11.6 million as of March 31, 2019.”

Regarding delinquency rates on its loans, Defendants represented that the, “90 day+

delinquency ratio was 2.57% as of March 31, 2020.”                    3
                                                                          The Company also

represented that amounts due from related parties totaled 941,000 RMB and amounts

due to related parties totaled 46,808,000 RMB.

       98.     On an earnings call the same day, Defendant Xiao stated, “First quarter

90-day delinquencies reached 2.57%. As we enter the second quarter, asset quality

trends continue to improve. Our first quarter seven-day delinquency rate was 3.7%,


3
  The press release explained that, “90 day+ delinquency ratio refers to outstanding principal
balance of on- and off-balance sheet loans that were 90 to 179 calendar days past due as a
percentage of the total outstanding principal balance of on- and off-balance sheet loans on our
platform as of a specific date. On-balance sheet loans that were over 179 calendar days past due
and charged off are not included in the delinquency rate calculation. Off-balance sheet loans that
were over 179 calendar days past due are assumed charged off and not included in the delinquency
rate calculation. The Company does not distinguish on the basis of the on- or off-balance sheet
treatment in monitoring the credit risks of borrowers and the delinquency status of loans.”

                                               42
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 43 of 63




recovering with the domestic Chinese economy. As of today, our seven-day

delinquency rate has declined to 2.77%, recovering to pre-pandemic levels.”

      99.     The foregoing statements on June 4, 2019 were false and/or misleading

statements and/or failed to disclose that: (i) Lexin failed to disclose that usurious

lending and harassment of borrowers’ friends and family for collection purposes,

contributed to its growth, and raised a risk of regulatory scrutiny and/or reputational

damage- including negative publicity and customer complaints; (ii) it

misrepresented its growth metrics; (iii) the reported related party numbers do not

account for Lexin’s undisclosed related party transactions involving Beihai Caidan

and its subsidiaries as well as the related party transaction involving Ji’an Fenqile

Microedit Co., Ltd.; (iv) Lexin in fact continued facilitating P2P loans, despite a

regulatory crackdown on peer to peer lending; and (v) though admitting to an

increase in delinquencies, the Company masked the extent of that increase during

the COVID-19 pandemic by utilizing tactics such as “installment on installment and

“minimum payment.”

      100.    On August 18, 2020, Lexin filed a Form 6-K, signed by Defendant

Zeng, which attached a press release announcing the Company’s second quarter

results for 2020.    Therein, the Company represented that, “[t]otal number of

registered users reached 95.3 million as of June 30, 2020, representing an increase

of 90.0% from 50.2 million as of June 30, 2019; and users with credit line reached


                                          43
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 44 of 63




22.7 million as of June 30, 2020, up by 68.4% from 13.5 million as of June 30,

2019.” Regarding delinquency rates on its loans, Defendants represented that the,

“90 day+ delinquency ratio was 2.99% as of June 30, 2020.” Defendant Xiao

attributed “strong growth” for the quarter to Lexin’s, “New Consumption Platform

Strategy and a continuing recovery of China’s consumer market,” rather than to the

Company’s machinations to mask delinquency rates, its usurious rates, or

harassment tactics. The Company also represented that amounts due from related

parties totaled 941,000 RMB and amounts due to related parties totaled 53,729,000

RMB.

       101.   On an earnings call the same day, Defendant Xiao represented that,

“As of today, our day-7 delinquency has declined to 2.32%, which is even lower

than our numbers from the third quarter of last year.” Defendant Liu further stated

that Lexin’s “90 days delinquency ratio remains low at 2.99%, and we continue to

see stable credit performance, and our lifetime charge-off ration is approximately

4.5%.” Regarding P2P lending on the Juzi Licai platform, Defendant Zeng claimed

that, “no funding for new loan originations came from our Juzi Licai platform.”

       102.   The foregoing statements on August 18, 2019 were false and/or

misleading statements and/or failed to disclose that: (i) Lexin failed to disclose that

usurious lending and harassment of borrowers’ friends and family for collection

purposes, contributed to its growth, and raised a risk of regulatory scrutiny and/or


                                          44
       Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 45 of 63




reputational damage- including negative publicity and customer complaints; (ii) it

misrepresented its growth metrics; (iii) the reported related party numbers do not

account for Lexin’s undisclosed related party transactions involving Beihai Caidan

and its subsidiaries as well as the related party transaction involving Ji’an Fenqile

Microedit Co., Ltd.; (iv) Lexin in fact continued facilitating P2P loans, despite a

regulatory crackdown on peer to peer lending; and (v) though admitting to an

increase in delinquencies, the Company masked the extent of that increase during

the COVID-19 pandemic by utilizing tactics such as “installment on installment and

“minimum payment.”

      103.   That the market paid heed to Defendants’ misrepresentations is

exemplified by analyst positive reactions despite Lexin’s earnings miss.         For

example, on August 18, 2020, Nomura issued a buy rating on Lexin citing inter alia

an “improved 30-day+ delinquency rate in 2Q20.”

      104.   On August 19, 2020, DBS Group issued a “Flash Note” indicating a

buy rating on Lexin, citing inter alia the “improving trend” for delinquency rates in

2Q20. Ignorant of Lexin’s usurious lending, DBS also assumed that Lexin would

be “less impacted” by regulations capping APR (interest rates) at 24%.

                               The Truth Emerges

      105. On August 25, 2020, shortly after markets opened, Grizzly issued a

research report on Lexin alleging, among other issues, that the Company reported


                                         45
       Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 46 of 63




“unfathomably low” delinquency rates by providing borrowers in default new funds

to make payments, that Lexin engaged in undisclosed related party transactions, and

that a review of Lexin’s web traffic called into question the Company’s purported

growth.

      106. Specifically, with respect to Lexin’s low delinquency rates, the Grizzly

report stated, in relevant part, that Grizzly “believe[s] [Lexin] has artificially

deflated its default and delinquency ratio to give the appearance of a more healthy

financial position”; that Grizzly “believe[s] . . . [Lexin] has been artificially

increasing the maturity of the loans upon default through a feature called . . .

installment on installment and . . . minimum payment”; that “this is equivalent to

when your minimum credit card payment comes due . . . the company gives another

extension to your minimum payment and treat[s] it as a new credit loan”; that,

“[a]ccording to [Lexin] users, [Lexin] has recently been extending the maturity of

their loans on the second day after they become delinquent”; and that “[t]his feature

has been implemented by [Lexin] since 2016,” but “was only used on loans that

weren’t delinquent,” whereas, “[n]ow, most likely due to effects of COVID-19, the

company has deployed this tactic on delinquent loans to generate a seemingly

healthy loan portfolio,” whereby “[t]he users don’t have to pay back the amount

immediately and the company no longer has to book delinquencies.” The Grizzly

report concluded that “the black box is so elaborately set up that even institutional


                                         46
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 47 of 63




investors and insurance companies are not fully aware,” and that, “[a]s long as the

company can solicit more funding from investors the Ponzi scheme keeps rolling.”

      107. With respect to Lexin’s undisclosed related party transactions, the

Grizzly report stated, in relevant part, that Grizzly “identified at least five companies

that are owned by individuals who [Grizzly] believe[s] are related to [Lexin]”; that

Lexin “obtained SAIC filing [sic] on th[ose] companies and discovered that only

Beihai Jiguang had meaningful financials,” including “52m RMB in revenue in

2018, of which close to 20M RMB were from loan collection services provided most

likely to [Lexin]”; that “there were no costs associated with the additional 20M

revenue,” so “[i]t’s as if the company gave this money to Beihai Jiguang for free”;

that “[t]hree individuals own Beihai Caidan E-Commerce Co., Ltd (‘Beihai

Caidan’), which has another 4 subsidiaries”; that “[t]hose individuals are YANG Tao

(50%), YUAN Kai (25%), and Ma Ming (25%)”; that “YANG Tao is also the legal

representative of Beihai Caidan”; that “[o]n [Lexin]’s official website, YANG Tao

was listed as the company’s Vice President”; that “Yuan is the legal representative

for numerous branch offices of Shenzhen Fenqile, which is one of [Lexin]’s main

subsidiaries”; and that, given “the employee being legal representative [sic] and

combined 75% equity interest of Beihai Caidan (along with its 4 subsidiaries) owned

by its employees, [Grizzly] believe[s] it is reasonable to say that [Lexin] has the

ultimate control over Beihai Caidan.”


                                           47
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 48 of 63




      108. Finally, with respect to Lexin’s website traffic calling into question the

Company’s purported growth, the Grizzly report stated, in relevant part, that, based

on the “Baidu index for [Lexin]’s key consumer lending product Fenqile . . . from

the beginning of 2017 to May 21, 2020,” and a chart provided by Grizzly sourced

from the Baidu index, “[o]ne can easily see that in the past couple of years the index

has [been] rather flat”; that “[t]his does not make sense given that . . . [Lexin]’s

registered users increased from 20.2M at IPO to 84.2M as of March 2020, or

approximately 300% in total”; and that all the foregoing caused Grizzly to question

“[h]ow does a company manage to grow by 3x when the website traffic on its main

platform appears to be at or even declining?”

      109. Following the release of the Grizzly report, Lexin’s ADS price fell

$0.47 per share, or 5.52%, to close at $8.04 per share on August 25, 2020.

      110. As of the time this Complaint was filed, the price of Lexin ADSs

continues to trade below the Offering price, damaging investors.

      111.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of Lexin’s securities, Plaintiff and other Class

members have suffered significant losses and damages.

                                      ITEM 303

      112.    SEC regulations require that a company’s quarterly and annual

financial statements comply with item 303 of Regulation S-K (17 C.F.R. § 229.303,


                                          48
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 49 of 63




“Item 303”). Item 303 requires the disclosure of “any known trends or uncertainties

that have had or that the registrant reasonably expects will have a material favorable

or unfavorable impact on net sales or revenues or income from continuing

operations.”

      113.     To determine if a known trend or uncertainty must be included in a

company’s filings, the SEC has stated that companies should determine 1 – whether

a trend, demand, commitment, event, or uncertainty is presently known to

management and 2 – whether it is reasonably likely to have a material effect on the

registrant's financial condition or results of operations.

      114.     The SEC has stated that the disclosure requirements of Item 303 apply

to foreign issuers such as Lexin. For example, Item 5 of Form 20-F requires foreign

issuers such as Lexin to disclose “any known trends, uncertainties, demands,

commitments or events that are reasonably likely to have a material effect on the

company’s net sales or revenues, income from continuing operations, profitability,

liquidity or capital resources, or that would cause reported financial information not

necessarily to be indicative of future operating results or financial condition.”

      115.     Defendants therefore had an independent duty to disclose the risk and

uncertainty that by continuing to facilitate P2P loans on Lexin’s Juzi Licai platform,

by charging usurious rates and by harassing borrowers’ friends and family, the




                                           49
       Case 3:20-cv-01562-SI     Document 33   Filed 01/19/21   Page 50 of 63




Company violated Chinese regulations and triggered a risk of regulatory scrutiny

that could materially impact the Company.

      116.    Defendants also had an independent duty to disclose the trend of rising

delinquency rates that Lexin actively masked during the COVID pandemic by

implementing strategies to artificially increase the maturity of loans upon default,

including “installment on installment” and “minimum payment.”

               PLAINTIFF’S CLASS ACTION ALLEGATIONS

      117. Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and

entities other than Defendants that purchased or otherwise acquired: (a) Lexin ADSs

in the IPO or purchased Lexin ADSs thereafter in the stock market pursuant and/or

traceable to the Company’s Offering Documents issued in connection with the IPO;

or (b) Lexin securities during the Class Period; and were damaged thereby (the

“Class”). Excluded from the Class are Defendants, the officers and directors of the

Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendants

have or had a controlling interest.

      118. The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Lexin securities were actively traded

on the NASDAQ. While the exact number of Class members is unknown to Plaintiff


                                         50
        Case 3:20-cv-01562-SI     Document 33      Filed 01/19/21   Page 51 of 63




at this time and can be ascertained only through appropriate discovery, Plaintiff

believes that there are hundreds or thousands of members in the proposed Class.

Record owners and other members of the Class may be identified from records

maintained by Lexin or its transfer agent and may be notified of the pendency of this

action by mail, using the form of notice similar to that customarily used in securities

class actions.

       119. Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by Defendants’ wrongful conduct

in violation of federal law that is complained of herein.

       120. Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

of the Class.

       121. Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

          •      whether the federal securities laws were violated by Defendants’ acts
                 as alleged herein;

          •      whether statements made by Defendants to the investing public in the
                 Offering Documents for the IPO, or during the Class Period,
                 misrepresented material facts about the business, operations and
                 management of Lexin;


                                            51
       Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 52 of 63




         •    whether the Securities Act Individual Defendants negligently
              prepared the Offering Documents for the IPO and, as a result, the
              Offering Documents contained untrue statements of material fact or
              omitted to state other facts necessary to make the statements made not
              misleading, and were not prepared in accordance with the rules and
              regulations governing their preparation;

         •    whether the Exchange Act Individual Defendants caused Lexin to
              issue false and misleading financial statements during the Class
              Period;

         •    whether certain Defendants acted knowingly or recklessly in issuing
              false and misleading financial statements;

         •    whether the prices of Lexin securities during the Class Period were
              artificially inflated because of the Defendants’ conduct complained of
              herein; and

         •    whether the members of the Class have sustained damages and, if so,
              what is the proper measure of damages.

      122. A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to them.

There will be no difficulty in the management of this action as a class action.

      123. Plaintiff will rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

         •    Defendants made public misrepresentations or failed to disclose
              material facts during the Class Period;


                                         52
       Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 53 of 63




         •    the omissions and misrepresentations were material;

         •    Lexin securities are traded in an efficient market;

         •    the Company’s shares were liquid and traded with moderate to heavy
              volume during the Class Period;

         •    the Company traded on the NASDAQ and was covered by multiple
              analysts;

         •    the misrepresentations and omissions alleged would tend to induce a
              reasonable investor to misjudge the value of the Company’s
              securities; and

         •    Plaintiff and members of the Class purchased, acquired and/or sold
              Lexin securities between the time the Defendants failed to disclose or
              misrepresented material facts and the time the true facts were
              disclosed, without knowledge of the omitted or misrepresented facts.
      124. Based upon the foregoing, Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

      125. Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

Defendants omitted material information in their Class Period statements in violation

of a duty to disclose such information, as detailed above.




                                         53
       Case 3:20-cv-01562-SI     Document 33    Filed 01/19/21   Page 54 of 63




                                     COUNT I
    (Violations of Section 11 of the Securities Act Against All Defendants)

      126. Plaintiff repeats and incorporates each and every allegation contained

above as if fully set forth herein, except any allegation of fraud, recklessness or

intentional misconduct.

      127. This Count is brought pursuant to Section 11 of the Securities Act, 15

U.S.C. § 77k, on behalf of the Class, against Defendants.

      128. The Offering Documents for the IPO were inaccurate and misleading,

contained untrue statements of material facts, omitted to state other facts necessary

to make the statements made not misleading, and omitted to state material facts

required to be stated therein.

      129. Lexin is the registrant for the IPO. Defendants named herein were

responsible for the contents and dissemination of the Offering Documents.

      130. As issuer of the shares, Lexin is strictly liable to Plaintiff and the Class

for the misstatements and omissions in the Offering Documents.

      131. None of the Defendants named herein made a reasonable investigation

or possessed reasonable grounds for the belief that the statements contained in the

Offering Documents were true and without omissions of any material facts and were

not misleading.




                                         54
       Case 3:20-cv-01562-SI    Document 33    Filed 01/19/21   Page 55 of 63




      132. By reasons of the conduct herein alleged, each Defendant violated,

and/or controlled a person who violated Section 11 of the Securities Act.

      133. Plaintiff acquired Lexin shares pursuant and/or traceable to the

Offering Documents for the IPO.

      134. Plaintiff and the Class have sustained damages. The value of Lexin

ADSs has declined substantially subsequent to and because of Defendants’

violations.



                                    COUNT II
   (Violations of Section 15 of the Securities Act Against the Securities Act
                            Individual Defendants)

      135. Plaintiff repeats and incorporates each and every allegation contained

above as if fully set forth herein, except any allegation of fraud, recklessness or

intentional misconduct.

      136. This Count is asserted against the Securities Act Individual Defendants

and is based upon Section 15 of the Securities Act, 15 U.S.C. § 77o.

      137. The Securities Act Individual Defendants, by virtue of their offices,

directorship, and specific acts were, at the time of the wrongs alleged herein and as

set forth herein, controlling persons of Lexin within the meaning of Section 15 of

the Securities Act. The Securities Act Individual Defendants had the power and




                                         55
          Case 3:20-cv-01562-SI   Document 33   Filed 01/19/21   Page 56 of 63




influence and exercised the same to cause Lexin to engage in the acts described

herein.

      138. The Securities Act Individual Defendants’ positions made them privy

to and provided them with actual knowledge of the material facts concealed from

Plaintiff and the Class.

      139. By virtue of the conduct alleged herein, the Securities Act Individual

Defendants are liable for the aforesaid wrongful conduct and are liable to Plaintiff

and the Class for damages suffered.

                                      COUNT III

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
             Thereunder Against the Exchange Act Defendants)

      140. Plaintiff repeats and re-alleges each and every allegation contained

above as if fully set forth herein.

      141. This Count is asserted against the Exchange Act Defendants and is

based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5

promulgated thereunder by the SEC.

      142. During the Class Period, the Exchange Act Defendants engaged in a

plan, scheme, conspiracy and course of conduct, pursuant to which they knowingly

or recklessly engaged in acts, transactions, practices and courses of business which

operated as a fraud and deceit upon Plaintiff and the other members of the Class;

made various untrue statements of material facts and omitted to state material facts


                                         56
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 57 of 63




necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices

to defraud in connection with the purchase and sale of securities. Such scheme was

intended to, and, throughout the Class Period, did: (i) deceive the investing public,

including Plaintiff and other Class members, as alleged herein; (ii) artificially inflate

and maintain the market price of Lexin securities; and (iii) cause Plaintiff and other

members of the Class to purchase or otherwise acquire Lexin securities and options

at artificially inflated prices. In furtherance of this unlawful scheme, plan and course

of conduct, the Exchange Act Defendants, and each of them, took the actions set

forth herein.

      143. Pursuant to the above plan, scheme, conspiracy and course of conduct,

each of the Exchange Act Defendants participated directly or indirectly in the

preparation and/or issuance of the quarterly and annual reports, SEC filings, press

releases and other statements and documents described above, including statements

made to securities analysts and the media that were designed to influence the market

for Lexin securities. Such reports, filings, releases and statements were materially

false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Lexin’s finances and business prospects.

      144.      By virtue of their positions at Lexin, the Exchange Act Defendants

had actual knowledge of the materially false and misleading statements and material


                                           57
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 58 of 63




omissions alleged herein and intended thereby to deceive Plaintiff and the other

members of the Class, or, in the alternative, the Exchange Act Defendants acted with

reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to the Exchange Act

Defendants.    Said acts and omissions of the Exchange Act Defendants were

committed willfully or with reckless disregard for the truth. In addition, each of the

Exchange Act Defendants knew or recklessly disregarded that material facts were

being misrepresented or omitted as described above.

      145. Information showing that the Exchange Act Defendants acted

knowingly or with reckless disregard for the truth is peculiarly within the Exchange

Act Defendants’ knowledge and control. As the senior managers and/or directors of

Lexin, the Exchange Act Individual Defendants had knowledge of the details of

Lexin’s internal affairs.

      146. The Exchange Act Individual Defendants are liable both directly and

indirectly for the wrongs complained of herein. Because of their positions of control

and authority, the Exchange Act Individual Defendants were able to and did, directly

or indirectly, control the content of the statements of Lexin. As officers and/or

directors of a publicly-held company, the Exchange Act Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to


                                           58
       Case 3:20-cv-01562-SI    Document 33     Filed 01/19/21   Page 59 of 63




Lexin’s businesses, operations, future financial condition and future prospects. As

a result of the dissemination of the aforementioned false and misleading reports,

releases and public statements, the market price of Lexin securities was artificially

inflated throughout the Class Period. In ignorance of the adverse facts concerning

Lexin’s business and financial condition which were concealed by the Exchange Act

Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired Lexin securities at artificially inflated prices and relied upon the price of

the securities, the integrity of the market for the securities and/or upon statements

disseminated by the Exchange Act Defendants, and were damaged thereby.

      147. During the Class Period, Lexin securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the

materially false and misleading statements described herein, which the Exchange

Act Defendants made, issued or caused to be disseminated, or relying upon the

integrity of the market, purchased or otherwise acquired shares of Lexin securities

at prices artificially inflated by the Exchange Act Defendants’ wrongful conduct.

Had Plaintiff and the other members of the Class known the truth, they would not

have purchased or otherwise acquired said securities, or would not have purchased

or otherwise acquired them at the inflated prices that were paid. At the time of the

purchases and/or acquisitions by Plaintiff and the Class, the true value of Lexin

securities was substantially lower than the prices paid by Plaintiff and the other


                                         59
       Case 3:20-cv-01562-SI     Document 33     Filed 01/19/21   Page 60 of 63




members of the Class. The market price of Lexin securities declined sharply upon

public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

      148. By reason of the conduct alleged herein, the Exchange Act Defendants

knowingly or recklessly, directly or indirectly, have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

      149. As a direct and proximate result of the Exchange Act Defendants’

wrongful conduct, Plaintiff and the other members of the Class suffered damages in

connection with their respective purchases, acquisitions and sales of the Company’s

securities during the Class Period, upon the disclosure that the Company had been

disseminating misrepresented financial statements to the investing public.

                                     COUNT IV

  (Violations of Section 20(a) of the Exchange Act Against the Exchange Act
                            Individual Defendants)

      150. Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      151. During the Class Period, the Exchange Act Individual Defendants

participated in the operation and management of Lexin, and conducted and

participated, directly and indirectly, in the conduct of Lexin’s business affairs.

Because of their senior positions, they knew the adverse non-public information

about Lexin’s misstatement of income and expenses and false financial statements.


                                          60
       Case 3:20-cv-01562-SI      Document 33   Filed 01/19/21   Page 61 of 63




      152. As officers and/or directors of a publicly owned company, the

Exchange Act Individual Defendants had a duty to disseminate accurate and truthful

information with respect to Lexin’s financial condition and results of operations, and

to correct promptly any public statements issued by Lexin which had become

materially false or misleading.

      153. Because of their positions of control and authority as senior officers,

the Exchange Act Individual Defendants were able to, and did, control the contents

of the various reports, press releases and public filings which Lexin disseminated in

the marketplace during the Class Period concerning Lexin’s results of operations.

Throughout the Class Period, the Exchange Act Individual Defendants exercised

their power and authority to cause Lexin to engage in the wrongful acts complained

of herein. The Exchange Act Individual Defendants therefore, were “controlling

persons” of Lexin within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated

the market price of Lexin securities.

      154. Each of the Exchange Act Individual Defendants, therefore, acted as a

controlling person of Lexin. By reason of their senior management positions and/or

being directors of Lexin, each of the Exchange Act Individual Defendants had the

power to direct the actions of, and exercised the same to cause, Lexin to engage in

the unlawful acts and conduct complained of herein. Each of the Exchange Act


                                          61
          Case 3:20-cv-01562-SI   Document 33    Filed 01/19/21   Page 62 of 63




Individual Defendants exercised control over the general operations of Lexin and

possessed the power to control the specific activities which comprise the primary

violations about which Plaintiff and the other members of the Class complain.

      155. By reason of the above conduct, the Exchange Act Individual

Defendants are liable pursuant to Section 20(a) of the Exchange Act for the

violations committed by Lexin.


                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiff demands judgment against Defendants as follows:

      A.       Determining that the instant action may be maintained as a class action

under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

Class representative;

      B.       Requiring Defendants to pay damages sustained by Plaintiff and the

Class by reason of the acts and transactions alleged herein;

      C.       Awarding Plaintiff and the other members of the Class prejudgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and

other costs; and

      D.       Awarding such other and further relief as this Court may deem just and

proper.




                                          62
      Case 3:20-cv-01562-SI    Document 33       Filed 01/19/21   Page 63 of 63




                      DEMAND FOR TRIAL BY JURY

     Plaintiff hereby demands a trial by jury.

Dated: January 19, 2021                      Respectfully submitted,

                                             POMERANTZ LLP


                                             /s/ Tamar A. Weinrib
                                             Jeremy A. Lieberman
                                             (admitted pro hac vice)
                                             Tamar A. Weinrib
                                             (admitted pro hac vice)
                                             600 Third Avenue, 20th Floor
                                             New York, New York 10016
                                             Telephone: (212) 661-1100
                                             Facsimile: (917) 463-1044
                                             jalieberman@pomlaw.com
                                             taweinrib@pomlaw.com

                                             POMERANTZ LLP
                                             Patrick V. Dahlstrom
                                             (pro hac vice application forthcoming)
                                             10 South La Salle Street, Suite 3505
                                             Chicago, Illinois 60603
                                             Telephone: (312) 377-1181
                                             Facsimile: (312) 377-1184
                                             pdahlstrom@pomlaw.com

                                             RANSOM, GILBERTSON, MARTIN
                                             & RATLIFF, LLP
                                             Jeffrey S. Ratliff
                                             8401 NE Halsey Street Suite 208
                                             Portland, Oregon 97220
                                             Telephone: (503) 226-3664
                                             Facsimile: (503) 243-6716
                                             Rgmr1500@gmail.com

                                             Attorneys for Plaintiff


                                        63
